In re West, Edward J.; applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. KW-0396; Parish of Orleans, Criminal District Court, Div. “F”, No. 306-885; Criminal District Court, Div. “G”, No. 306-885.
Granted. The return day for the appeal was September 10, 1987. The record has not been lodged, and the return day has not been extended. The application is transferred to the Court of Appeal, Fourth Circuit, to issue an appropriate order expediting the lodging of the record.